 

Exhibit 10.3

 

*** Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

 

CLINICAL LASERTHERMIA SYSTEMS AB

AND

MRI Interventions Inc

 

 

distribution agreeement

[10-16-2018]

 

 

   

 

 

DISTRIBUTION AGREEMENT

This agreement (this “Agreement”) is effective as of October 16, 2018 (the
“Effective Date”) and is made

BETWEEN:

(1)Clinical Laserthermia Systems AB, Reg. No. 556705-8903, a company duly
incorporated and organized under the laws of Sweden, having its registered
address at Medicon Village, Scheelevagen 2, SE-223 81 Lund, Sweden (“CLS”); and

(2)MRI Interventions Inc, File No. 2870717, a company duly incorporated and
organised under the laws of Delaware, having its registered address at 5 Musick
Irvine, CA 92618 (the “Distributor” or “MRI”).

WHEREAS:

(A)CLS is engaged in the research and development of minimally invasive methods
for cancer treatment and manufactures the products listed in Exhibit B (the
“Products”);

(B)CLS desires to appoint the Distributor as the exclusive distributor for the
Products in use applications within “Interventional MRI” exclusive of use
indications within neuro (brain and spine) (the “Non-Neuro Field”) in the
Territory (as defined below).

IT IS AGREED as follows:

1Definitions

1.1In this Agreement, the following definitions are used:

“Agreement” means this Agreement, including all the appendices and schedules
attached to it;

“Confidential Information” as defined in Section 20.2;

“Customers” shall mean customers for the Products within the Territory;

“Parties” means CLS and the Distributor, collectively, and “Party” means CLS or
the Distributor;

“Products” means CLS’s products listed in Exhibit B; and

“Territory” means United States of America and Canada.

2Grant

2.1CLS hereby grants to the Distributor the exclusive right to market and sell
the Products in the Territory in accordance with and subject to the terms and
conditions of this Agreement for use in the Non-Neuro Field.

  2

 

2.2Notwithstanding the foregoing, CLS reserves the right, without incurring any
liability or obligation to the Distributor, to discontinue at any time the sale
of certain Products, by amending Exhibit B; provided, that such amendments of
Exhibit B shall, unless otherwise agreed by the parties, enter into force on the
later of six (6) months from the Distributor having received the amended Exhibit
or the fulfilment by Distributor of any orders for such Products entered into by
Distributor prior to the receipt of the amended Exhibit B.

3Legal Relationship

3.1The Distributor shall buy the Products as an independent contractor and shall
sell the Products in its own name, for its own account and on its own risk.
Nothing in this Agreement will constitute or be deemed to constitute a
partnership, an employment relationship or an agency.

3.2For the avoidance of doubt, the Distributor shall be free to set its own
prices for the Products in its sale of Products to Customers. CLS may from time
to time supply the Distributor with a non-binding, indicative price list for the
end-customer prices applied by CLS.

3.3Neither Party shall have any authority to act on behalf of the other Party in
any matter whatsoever, or to bind the other Party in any other way without the
other Party’s prior written consent. Neither Party will be liable or responsible
for any acts or defaults of the other Party or the other Party’s employees or
contractors.

4Activities Outside the Territory

4.1The Distributor shall refrain from actively seeking customers for the
Products, from establishing any branch active in the sale of the Products, and
from maintaining any distribution depot for the Products, on markets outside the
Territory.

4.2The Distributor shall without delay forward all enquiries and orders from
customers outside the Territory to CLS.

5Non-competition

The Distributor or any of its subsidiaries, owners or managers shall during the
term of this Agreement, neither directly nor indirectly without the prior
written consent of CLS, market, sell or develop any products which are competing
with any of the Products in the Non-Neuro Field in the Territory.

6Information and Forecasts

6.1The Distributor shall not later than 31 October each year, furnish CLS with a
non-binding sales forecast containing the Distributor’s estimated sales volumes
during the subsequent calendar year. In addition hereto, the Distributor shall,
one (1) month before the beginning of every calendar quarter, furnish CLS with a
non-binding estimated sales forecast covering the relevant calendar quarter.

  3

 

6.2The Distributor shall keep CLS reasonably informed about planned direct
marketing activities and shall on a quarterly basis provide CLS with a report
concerning major developments in the market and upon written request provide CLS
with mutually agreed upon statistical information and market data for the
Territory. Unless prohibited by applicable law, the Distributor shall make
commercially reasonable efforts to inform CLS about any material adverse changes
that have occurred, in the Distributor’s financial situation, ownership or
management.

7The Distributor’s Marketing Activities

7.1The Distributor shall use commercially reasonable efforts to carry out such
direct marketing activities with respect to sales of the Products in the
Territory. The costs related to direct promotion and sales activities shall be
borne by the Distributor unless otherwise agreed by the Parties from time to
time. For specification of commitments and fees for agreed services to CLS, see
Exhibit A.

7.2The Distributor shall maintain its own web site, on which the Products will
be marketed in accordance with the reasonable, written instructions or marketing
manuals provided from time to time from CLS to the Distributor.

7.3CLS shall, to the extent requested by the Distributor in writing, provide the
Distributor with reasonable quantities of brochures, catalogues and other sales
promotion materials and marketing directives and services concerning the
Products.

7.4The Distributor shall discontinue any advertising or sales promotions to
which CLS objects in writing based on objectively valid grounds that such
promotions violate applicable law or otherwise is in conflict with CLS’s own
marketing of the Products.

7.5The Distributor shall be solely responsible for determining that sales of the
Products within the Territory are in conformity with applicable legislation and
good marketing practises, and for obtaining all necessary related approvals,
certifications and registrations. The Distributor accepts full responsibility
for compliance with such regulations in relation to its third parties
subcontractors, and shall indemnify, defend and hold harmless CLS from any
claims, fines, penalties or damages that are raised against CLS by a third party
due to any breach by the Distributor of applicable law, approvals,
certifications or registrations.

8The Distributor’s Sales Efforts

8.1The Distributor shall use commercially reasonable efforts to promote the
sales of the Products within the Territory and shall establish and maintain a
reasonably efficient and competent sales organisation in order to optimise the
sales of the Products and to assure prompt handling of requests, orders and
shipments. The Distributor shall further ensure that it employs a qualified
demonstrator. For specification of commitments and fees for agreed services to
CLS, see Exhibit A.

8.2The Distributor shall use commercially reasonable efforts to maintain an
up-to-date database of Customers and prospective Customers. A list of customers
set forth in such database shall be provided to CLS upon CLS’s written request,
which request shall be made on no more frequent than once per calendar quarter.
Any customer list provided

  4

 

 by Distributor is the trade secret and Confidential Information of Distributor.
CLS may upon the prior written consent of Distributor contact a Customer or
potential Customer in the event that negotiations between the Distributor and
the Customer stall.

8.3The Distributor shall purchase from CLS at least the following units of
Products during the first two (2) years following the Effective Date (the
“Minimum Purchase Target”):

Year 1: *** Applicators and *** Tranberg Mobile Laser Units

Year 2: *** Applicators and *** Tranberg Mobile Laser Units

The Minimum Purchase Target, and the Product prices, shall thereafter be
negotiated annually. If the Parties are not able to agree on the quantities, the
Minimum Purchase Target quantities for the relevant year shall correspond to
either (i) the number of Products sold in the preceding year, or (ii) ***% of
the Minimum Purchase Target for the preceding year, whichever is the highest.

8.4Subject to Section 11.3, in the event that the Distributor does not reach its
Minimum Purchase Target for either year set forth in Section 8.3, CLS may at its
sole discretion, by giving ninety (90) days written notice, either terminate the
Agreement or, convert forthwith the exclusive rights granted under this
Agreement into non-exclusive rights.

9Stock

9.1The Distributor shall maintain a stock of the Products which is adequate to
allow of prompt deliveries to Customers in the Territory.

9.2The Distributor shall comply with and cause its contractors, transporters,
storage contractors and all other persons involved in the storage or
transportation of Products to comply with any and all reasonable instructions
provided in advance in writing by CLS with respect to the conditions under which
the Products are transported and/or stored and with respect to measures intended
to prevent the deterioration and/or degeneration of Products.

10Service

10.1CLS agrees to (i) provide all reasonable support requested by MRI for the
CLS Products; (ii) provide, when and if generally available to CLS’s customers,
any updates, improvements, or enhancements to the CLS Products; (iii) without
undue delay respond to any reasonable support requests from MRI, and (iv)
without undue delay correct or provide a workaround reasonably acceptable to
Distributor for any errors in the CLS Products.

10.2Without limiting the foregoing, MRI shall be responsible for initial
handling of Product complaints. The Distributor shall promptly inform CLS of all
complaints received concerning the Products. The Distributor shall use
commercially reasonable efforts to follow up all complaints for the purpose of
avoiding negative effects on the goodwill of CLS and the Products. The Parties
shall cooperate in good faith with respect to any Product complaints. Where
there is a requirement by law or regulations to inform or interact with the
competent authorities, each Party is obliged to fulfil all such requirements
applicable to such Party in relation to all services under this Agreement.

  5

 

11Orders and Supply

11.1The Distributor shall order the Products in writing from CLS. No order is
binding until CLS has confirmed an order. CLS will state the estimated delivery
time in such confirmation. Notwithstanding the provisions in the Distributor’s
order, each contract of sale shall be subject to the terms and conditions
contained in this Agreement.

11.2The Distributor acknowledges that CLS’s delivery capacity varies depending
on, inter alia, the general market conditions, other orders received and CLS’
suppliers’ delivery capacity. As soon CLS has reason to assume that a delay in
the agreed delivery could occur, CLS shall notify the Distributor thereof, and
shall in such case be entitled to reasonable prolongation of the delivery date
of up to three (3) months. Notwithstanding the foregoing, CLS shall however
always endeavour to maintain a delivery capacity that enables CLS to deliver the
Products in accordance with accepted orders.

11.3To the extent that material delays in CLS’s delivery capacity as set forth
in Section 11.2result in Distributor’s inability to meet either of the Minimum
Purchase Targets set forth in Section 8.3 for a specific year, CLS shall not
have the right to either modify or terminate the Agreement as otherwise set
forth in Section 8.4 for the year in question.

12Prices and Payment

12.1The Distributor shall purchase the Products at the prices set out in CLS’s
price list applicable at the time when CLS has received the order. CLS’s price
list as of the Effective Date appears on Exhibit B. CLS shall have the right to
change the price list at no more than once per calendar year during the term of
this Agreement by giving the Distributor ninety (90) days’ prior written notice;
provided, that, in no event shall any price increase specifically targeted
towards the Territory exceed the greater of (a) five percent (5%); or (b) the
change during the previous twelve (12) month period in the U.S. Consumer Price
Index for all Urban Consumers. However, the above stated shall not affect CLS’s
right to undertake general price increases for the Products which are applied to
CLS’s customers in general. CLS shall further be entitled to adjust the prices
due to fluctuations of more than five percent (5%) on the EUR/USD exchange rate.

12.2Unless otherwise agreed in writing, the Distributor shall pay undisputed
amounts for all Products under this Agreement net thirty (30) days from the date
of CLS’ invoice.

12.3In the event that the Distributor at any time should fail to make payment in
full on the due date CLS shall be entitled to claim interest on the sum overdue
until payment is made at the rate of ten (10) per cent per annum. In such event
of delayed payment, CLS shall further be entitled to withhold any deliveries of
Products to the Distributor until payment has been made in full.

13General Conditions of Delivery

13.1Unless otherwise agreed in writing, the Products shall be delivered Ex Works
from CLS’s supplier (Incoterms 2010).

  6

 

13.2For each delivery from CLS, CLS’s standard terms of sale, as applicable from
time to time, shall apply. CLS shall inform the Distributor of such standard
terms of sale in writing. CLS shall have the right to change the terms of sale
at any time during the term of this Agreement by giving the Distributor thirty
(30) days’ written notice, provided that such changes are generally applied by
CLS in relation to its customers. If the provisions of this Agreement should be
in conflict with the terms of sale, the provisions of this Agreement shall
prevail.

14Acceptance

14.1The Distributor shall immediately following each delivery of any Product
inspect the Product in respect of any external damages and assure that the
delivery is in accordance with the order. Defaults and defects which are
detected at delivery shall immediately be reported in writing to CLS.

14.2When a Product is unpacked and assembled by the Distributor, and in any
event before the Product has been used or sold by the Distributor, the
Distributor shall perform a full inspection of the Product if this was not
possible on receipt of the Product. The obligation to report any defects to CLS
as per Section 14.1 shall then apply.

14.3At the request of CLS, the Distributor shall make defective goods available
to CLS for inspection and control.

15Liability for Defects

Without limiting any rights or obligations set forth in this Agreement, CLS’s
standard terms of sale may provide additional terms with respect to defects in
the Products. In the event of any conflict between the terms of this Agreement
and CLS’s standard terms of sale, the terms of this Agreement shall control.

16Trademarks and Other Intellectual Property Rights

16.1All intellectual property rights and other rights, including without
limitation patents, design rights, trademarks, copyright and know how, relating
to the Products and any and all documentation related thereto shall at all times
be the exclusive property of CLS.

16.2Nothing in this Agreement shall constitute or be construed as a transfer of
ownership of any of CLS’s intellectual property rights or other rights or to
otherwise give the Distributor any proprietary rights to CLS’s intellectual
property rights.

16.3CLS hereby grants to the Distributor a royalty-free, exclusive (other than
in relation to CLS), limited license to use CLS’s trademarks within the
Territory for marketing purposes for Products in the Non-Neuro Field only and in
accordance with this Agreement. The Distributor is expressly forbidden to
register any of CLS’s trademarks or other intellectual property rights – either
as the Distributor’s trademark, firm or in any other respect – and all use of
CLS’s intellectual property rights shall inure to the benefit of CLS. The
Distributor shall not use any other trademark in conjunction with CLS’s
trademarks, unless approved in writing by CLS. The Distributor has no right to
use CLS’s trademarks in its business name or for any other purpose than the
marketing and sale of the Products.

  7

 

16.4Unless agreed to by the Parties in writing, the Distributor shall not remove
or change any trademark, trade name, sign or other mark on any Products or its
packaging or make any alterations in the construction or design of any Product.

16.5The Distributor shall promptly notify CLS of any claim related to the
actual, threatened or suspected infringement of CLS’s patents, trademarks or
other intellectual property rights or if it is alleged that the corresponding
rights of others are being infringed due to the sale of the Products. CLS is not
obliged to defend its intellectual property rights; provided, that to extent
that any claim that CLS decides not to defend materially impacts or limits
Distributor’s rights under this Agreement, Distributor shall have the right to
terminate this Agreement in whole or in part. If CLS chooses to defend its
rights the Distributor undertakes to assist CLS as reasonably requested.

16.6If a claim or suit in alleging infringement, misappropriation, or violation
of a third party’s intellectual property rights is brought or threatened against
the Distributor due to its selling of the Products, CLS shall indemnify, defend
and hold harmless the Distributor for the against any and all judgments,
damages, and liabilities, including reasonable legal costs and fees to which
Distributor may become subject to as a result of any such claim or; provided,
that CLS has been notified immediately in writing of such claim, suit or
proceeding and given reasonable information and assistance to settle the claim
or control the defence or any suit or proceeding; further, provided, that any
failure on the part of Distributor to notify CLS or provide information or
assitance shall not relieve CLS of obligations hereunder unless such failure
adversely and materially impacts CLS’s defense of such claim.

16.7In addition, in the event that any proceedings for infringement or challenge
of CLS’s intellectual property rights are instituted by a third party, CLS may,
at its option, modify the Products to render them non-infringing; provided that
any modification does not materially degrade the functionality of the Products,
replace them with functionally equivalent non-infringing products or to obtain a
suitable license from a third party.

17Product Liability

17.1CLS is not liable for any damages caused by the Products (i) to any movable
or immovable property or the consequences of such damage, occurring while the
Products are in the Distributor’s possession, or (ii) to any other products
manufactured or sold by the Distributor, in each case other than damage caused
by CLS’s gross negligence or wilful misconduct or Product defects, whether or
not discovered or discoverable during Distributor’s inspection upon receipt of
such Product from CLS.

17.2The Distributor shall indemnify and hold CLS harmless to the extent that CLS
incurs liability towards any third party in respect of loss or damage for which
CLS is not liable in relation to the Distributor pursuant to Section 17.1.

17.3Subject to the limitations stated above, CLS shall indemnify, defend, and
hold harmless Distributor for any third party claims arising from or related to
damage to person and property caused by the Products or CLS’s gross negligence,
fraud, or wilful misconduct.

  8

 

17.4If a claim for damage as described in this Section is lodged by a third
party against one of the Parties, the latter Party shall promptly inform the
other Party thereof in writing.

17.5Each Party shall notify the other in writing of such claim in accordance
with Section 17.4 and shall give authority to settle the claim or control the
defence of any suit and proceeding; provided, that any failure of a Party to
comply with the foregoing shall not limit CLS’s obligations under this Section
17 unless such failure materially and adversely impacts CLS’s ability to defend
a claim. In the event that a Product, or parts thereof, becomes subject to a
recall reasonably decided by CLS, the Distributor shall participate and assist
in such a process in accordance with CLS’s reasonable instructions. The
Distributor is entitled to compensation for its reasonable direct and documented
costs occurred in relation to such given assistance.

17.6Both Parties shall keep and maintain a product liability insurance in
accordance with industry standards and applicable law.

18Limitation of Liability

18.1A Party’s liability for any claim of any kind, including negligence, for any
loss or damage arising out of, connected with, or resulting from this Agreement
or from the design, manufacture, sale, delivery, resale or use of the Products
or any part thereof, as the case may be, shall be limited to the amounts paid or
payable by Distributor to CLS in the twelve months preceding the claim.

18.2In no event shall either Party be liable towards the other Party for any
loss of production or profit, loss of use, loss of data, loss of contracts or
for any other consequential, economic or indirect loss whatsoever in respect of
the sale, purchase, use or disposition of the Products.

18.3The limitations of liability and exceptions in this Section 18 shall not
apply to (a) Party’s indemnity obligations hereunder, (b) a Party’s breach of
its confidentiality obligations hereunder, (c) third party claims relating to
Product liability, or (d) a Party’s gross negligence or wilful misconduct.

19Force Majeure

19.1The Parties shall be relieved from liability for a failure to perform any
obligation under this Agreement during such period, and to the extent that the
due performance thereof by either of the Parties is prevented by reason of any
circumstance beyond the reasonable control of the Parties (“discharging
circumstance”). War, warlike hostilities, mobilisation, or general military
call-up, civil war, fire, flood, industrial disputes, shortage, or inability to
obtain material, equipment, or transportation or other circumstances of similar
importance, shall be considered as discharging circumstances.

19.2If a Party wishes to invoke an event of force majeure, it shall give
immediate notice to the other Party of the commencement and the cessation of
such event of force majeure, failing which, the Party shall not be discharged
from liability for any non-performance caused by such event of force majeure.

  9

 

19.3The time for performance of the relevant obligations of a Party shall be
appropriately extended by the period, during which a situation of force majeure
shall have continued, provided, however, that if performance of a contractual
obligation is prevented by a force majeure event for a period of thirty (30)
days or more, each Party shall be entitled to terminate this Agreement.

20Confidentiality

20.1The Parties hereby undertake, during the term of this Agreement and
thereafter, to hold in confidence any and all Confidential Information (as
defined below), disclosed by the other Party pursuant to this Agreement and not
to disclose to third parties any Confidential Information thus received without
the prior written consent of the disclosing Party. Furthermore, the Parties
shall take reasonable steps to prevent an unauthorised disclosure or use of such
Confidential Information by employees, subagents or other intermediaries.

20.2For the purpose of this Agreement “Confidential Information” shall mean any
and all information (whether in written or oral form), including but not limited
to technical, practical and commercial information, excluding however (a)
information which is known or which becomes known in full detail to the public
otherwise than by breach of the obligations herein contained; (b) information
which the disclosing Party can show was in its possession before receiving it
from the other Party; (c) information which a Party has received or receives
from a third party without restraints as to the disclosure thereof; and (d)
information which a Party is legally obliged to disclose by compulsory law,
court order or by order of another authority of competent jurisdiction.

20.3This confidentiality undertaking shall survive any termination of this
Agreement.

21Term and termination

21.1This Agreement enters into force on the date hereof and shall remain in
effect for an initial period of two (2) years. Thereafter, the Agreement shall
be automatically renewed for consecutive periods of one (1) year at the time,
unless terminated by either Party through written notice to the other Party not
less than sixty (60) days prior to the expiration of the initial period or any
renewal periods.

21.2Either Party may terminate this Agreement with immediate effect if

(a)the other Party fails to fulfil its obligations under this Agreement,
provided such failure is of material importance for the other Party and the
failure has not been cured within 30 days of receiving written notification from
the Party invoking this Paragraph. The notification shall be made without
unreasonable delay, once the Party becomes aware of the relevant circumstances;
or

(b)the other party has been subject to an application for bankruptcy proceedings
or enters into composition, reorganisation or similar arrangements with its
creditors or ceases to carry on business or is wound up or goes into liquidation
or has a receiver appointed for all or any part of its assets.

  10

 

21.3Either Party may also terminate the Agreement as otherwise provided in this
Agreement, including CLS’s right to terminate in accordance with Section 8.4,
subject, however, to Section 11.3.

21.4Furthermore, CLS may immediately terminate this Agreement if there is a
substantial change of control in the Distributor whether through a change of
ownership, through a shareholders agreement or otherwise.

22Consequences of Termination

22.1At the expiration or termination of this Agreement by any reason whatsoever
the each Party shall cease all use of and, at that request of the disclosing
Party, promptly return to the disclosing Party or otherwise destroy, as the
disclosing Party may instruct, all Confidential Information relating to the
Products and the business of the disclosing Party which the Distributor may have
in its possession or under its control. The Distributor shall also provide an up
to date transcript of the Distributor’s register of customers for the Products.

22.2At the expiration of this Agreement CLS may at its option repurchase all or
part of the stock of the Products, which the Distributor may have at such time
at such prices equal to the net prices paid by the Distributor excluding taxes,
import duties or other levies and insurance and transport costs.

22.3Notwithstanding anything to the contrary herein, any order for delivery of
Products placed by the Distributor with CLS and accepted by CLS before notice of
termination was given shall be completed in accordance with the terms of the
individual delivery contract, even if delivery is to take place after the
expiration of this Agreement, and Distributor’s rights under this Agreement
shall survive termination or expiration of this Agreement until such time as
Distributor sells off any remaining inventory not repurchased by CLS according
to Section 22.2 above.

22.4The Distributor shall have no further rights to use the trademarks or any of
CLS’s intellectual property rights. Upon termination of this Agreement,
regardless of the reason therefore, the Distributor is also obliged to submit
the Customer and potential Customer database, as well as records of dealings
with Customers to CLS without delay and in no event later than thirty (30) days
after termination of the Agreement.

22.5Subject to the Distributor’s termination of the Agreement due to CLS’s
breach according to Section 21.2, the Distributor shall not be entitled to any
compensation whatsoever, including but not limited to, loss of present or future
profits on sales or anticipated sales, or expenditures, investments or
commitments made, in connection with the termination of this Agreement or as a
result of the termination of this Agreement as permitted under this Agreement.

23Assignments and Sub-Distributors

23.1This Agreement shall be binding upon and inure to the benefit of the
successors of the Parties but shall not be assignable by either of the Parties
without the prior written consent of the other Party. Either Party may however
assign or transfer its rights and obligations under this Agreement in whole
without the consent of the other Party to any

  11

 

 company directly or indirectly controlling, controlled by or under common
control of such Party, or, subject to CLS’s right to terminate the Agreement
under Section 21.4, pursuant to a change of control or in connection with a
merger or the sale of all or substantially all of its business or assets,
however structured.

23.2The Distributor shall be entitled to designate sub-distributors or any other
similar representatives for the sale of the Products in the Territory only if
and to the extent CLS consents thereto in writing. If such a representative is
appointed the Distributor shall cause the representative to act in every respect
in conformity with the provisions of this Agreement. The Distributor is in such
event responsible for any act or omission by the representative and any breach
by such representative of the provisions of this Agreement shall always be
considered as a breach by the Distributor of its obligations under this
Agreement.

24Miscellaneous

24.1All notices and other communications required or permitted under this
Agreement must be in writing in the English language and shall be deemed to have
been received by a Party when (a) delivered by post, unless actually received
earlier, on the third business day after posting, if posted within Sweden, or
the fifth business say, if posted to or from a place outside Sweden; (b)
delivered by hand, on the day of delivery; or (c) sent by e-mail which has been
confirmed by the recipient, on the day of receipt.

24.2The language of communication between CLS and the Distributor shall be
English. Documents by CLS will be issued in English language. In the event that
the Distributor requires translation, the Distributor shall secure such
translation on its own behalf and at its own expense.

24.3The parties hereto have agreed that the following persons are authorised to
act on their behalf in dealings regarding this agreement:

-on behalf of CLS: Lars-Erik Eriksson; Dan J. Mogren

-on behalf of the Distributor: Joseph Burnett

24.4Each of the Parties to this Agreement confirms that this Agreement
represents the entire understanding and constitutes the whole agreement between
the Parties in relation to its subject matter and supersedes all prior
agreements, covenants, arrangements, communications, representations or
warranties, whether oral or written, by any officer, agent, employee or
representative of either of the Parties. This Agreement may only be amended,
changed or modified by an instrument in writing duly executed by the Parties.
For the avoidance of doubt, nothing in this Agreement limits any rights or
obligations of the Parties pursuant to that certain License and Collaboration
Agreement between the Parties of even date herewith.

24.5Unless otherwise explicitly stated herein, in no event shall any delay,
failure or omission of a Party in enforcing, exercising or pursuing any right,
claim or remedy under this Agreement be deemed as a waiver thereof, unless such
right, claim or remedy has been expressly waived in writing.

  12

 

24.6This Agreement shall be governed by and construed in accordance with the
laws of Sweden.

24.7Any dispute, controversy or claim arising out of or in connection with this
contract, or the breach, termination or invalidity thereof, shall be finally
settled by arbitration administered by the Arbitration Institute of the
Stockholm Chamber of Commerce (the “SCC”). The Rules for Expedited Arbitrations
shall apply, unless the SCC in its discretion determines, taking into account
the complexity of the case, the amount in dispute and other circumstances, that
the Arbitration Rules shall apply. In the latter case, the SCC shall also decide
whether the Arbitral Tribunal shall be composed of one or three arbitrators. The
place of arbitration shall be Malmö, Sweden. The language to be used in the
arbitral proceedings shall be English.

 

______________________

 

 

 

 

 

 

  13

 

 

This Agreement has been duly executed in two original copies, of which each of
the Parties has taken one copy.

 

Oct, the 16th 2018   Oct, the 16th 2018       CLINICAL LASERTHERMIA SYSTEMS AB  
MRI Interventions Inc                         /s/ Hans Von Celsing   /s/ Joseph
Burnett Hans Von Celsing, Chairman   Joseph Burnett, President & CEO            
      /s/ Lars-Erik T. Eriksson           Lars-Erik T. Eriksson           CEO  
 

 

 

  14

 

EXHIBIT A

 

Distributor (“MRIC”) Commitments:

·MRIC will immediately open requisitions and hire or designate additional
clinical specialists – CLS to have input into job descriptions and ability to
participate in interview process

·MRIC will train ALL clinical specialists on Tranberg system use by end of
January 2019 (training provided by CLS)

·MRIC will train ALL sales representatives on product messaging by end of
January 2019 (training provided by CLS)

·MRIC will open a requisition for additional quality / complaint specialist to
support CLS products

·MRIC will handle first-line product / quality support for CLS and provide
regular updates to CLS for product complaints, MDRs, product development and
other sources

·MRIC sales representatives will create a contact list of non-neuro surgeons at
existing hospitals and deliver to CLS by June 30 2019

·MRIC sales representatives will schedule minimum of 10 in-service presentations
in existing MRIC accounts by end 2019 to be supported by CLS

·MRIC will tie *** % of variable compensation of their sales representatives to
CLS Non-Neuro activities

 

CLS Fees for above:

·$*** per quarter paid in first month of each quarter starting October 2018

·Pricing agreed to in Exhibit B of distribution agreement

·Additional funding and resourcing plans will be discussed at time of
thermometry software launch or June 2019, whichever is first

 

  15

 

EXHIBIT B

CLS PRODUCT & PRICE LIST 2018-2019

 

Kit # | Name | Price Kit Content: Part #

Unit Price

[USD]

Min order

[Kit/Unit]

TRANBERG®| xxxx           1 pc Mobile Laser Unit 1001-01 ***   # 9101-01 1 pc
Mains Cable (US) 4001-03 ***   Mobile Laser Unit Kit 1 pc IFU TBD - *** Price:
*** USD 5 pcs Protective Goggles 4002-01 ***     1 pc Laser Warning Sign 4003-01
***   # 9413-11 Sterile disposable MR-compatible Applicator Kit:       MR
LA_RADNC-I23 Kit 1 pc Laser Applicator Radial non-cooled OD=1.75mm, L=1200cm
4012-05 *** *** Price: *** USD 1 pc MR-cannula 14G IL=23cm; Mtrl: Nitinol
4013-05 ***     1 pc MR-stylet for cannula; Mtrl: Nitinol    4013-06 ***   #
9413-12 Sterile disposable MR-compatible Applicator Kit:       MR LA_D15NC-I23
Kit 1 pc Laser Applicator 15 mm Diffuser non-cooled OD=1.75mm, L=1200cm 4017-02
*** *** Price: *** USD 1 pc MR-cannula 14G IL=23cm; Mtrl: Nitinol 4013-05 ***  
  1 pc MR-stylet for cannula; Mtrl: Nitinol    4013-06     # 9413-13 Sterile
disposable MR-compatible Applicator Kit:       MR LA_D25NC-I23 Kit 1 pc Laser
Applicator 25 mm Diffuser non-cooled OD=1.75mm, L=1200cm; 4017-04 *** *** Price:
*** USD 1 pc MR-cannula 14G IL=23cm; Mtrl: Nitinol 4013-05 ***     1 pc
MR-stylet for cannula; Mtrl: Nitinol    4013-06    

LA = Laser Applicator; RAD = Radial; D = Diffuser; NC = Non-cooled; I =
Introducer; OD=Outer diam; L= Length; IL= Insertion Length

MR = Magnetic Resonance

 

  16

 

